Citation Nr: 1815856	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-49 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for tinnitus.  The Veteran disagreed with that decision.  See August 2014 notice of disagreement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of evidence of record supports the finding that the Veteran's current tinnitus is etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1132, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claim of entitlement to service connection for tinnitus is being granted herein.  Any error related to these duties is moot.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including tinnitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the diseases need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Analysis

The Veteran's VA treatment records as well as the July 2014 VA examination report include diagnoses of tinnitus.  These diagnoses satisfy the first prong of the service connection claim.

As to the second element, the in-service incurrence of the disease or injury, the Veteran's service treatment records are silent for any mention of ringing in his ears or tinnitus at the time.  However, throughout the record, the Veteran has consistently reported noise exposure in service.  In particular, the Veteran served in the Army as an Infantryman where he was constantly exposed to all types of artillery shelling, machine gun fire as well as trucks, tanks and aircraft engine noise.  As a result of this noise exposure, he indicated he has suffered from constant ringing in his ears following his separation from service.  Based on the Veteran's consistent reports regarding his in-service noise exposure and absent any evidence to the contrary, the Board will concede in-service noise exposure.  See 38 U.S.C. § 1154(a) (2012).

Notwithstanding the conceded in-service noise exposure, the third element, a causal connection between the military noise exposure and the Veteran's present tinnitus must be established.  

As previously stated, a VA audiological examination was performed in July 2014.  The examiner found the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In support of that opinion, the examiner indicated the Veteran could not recall an exact date or circumstance of onset of his tinnitus.  He also indicated the Veteran had a significant history of noise exposure with civilian employment over a period of years.  As such, the Veteran's tinnitus was less likely than not due to military service but more likely due to presbycusis and/or some other etiology.

However, this opinion is flawed.  The examiner does not address the Veteran's specific lay reports of tinnitus following service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (VA opinion found to be inadequate where examiner ignores lay statements).  Moreover, despite no documentation of tinnitus in the service treatment records, the examiner failed to address whether it was causally related to the Veteran's conceded noise exposure as an Infantryman in service.  See Henlsey v. Brown, 5 Vet. App. 155 (1993).  Finally, in his August 2014 notice of disagreement, the Veteran refuted his noise exposure post service.  He explained that after service worked as a pressor in a garment factor.  The machines he worked on were not loud; indicating the only sound from them was steam.  In light of the above, the nexus opinion provided is of little probative value.

Finding the VA examiner's opinion inadequate, as it lacks sufficient rationale to support the opinion provided, the Board is left with evidence consisting of the Veteran's competent and credible accounts of in-service noise exposure as well as his consistent statements throughout the record that his tinnitus began in service and has continued since separation of service.

Considering the remaining evidence, the Board finds that the evidence is at least in equipoise as to whether his tinnitus is related to service, and thus, giving the benefit of the doubt to the Veteran, finds that the nexus element for the tinnitus claim is met.  See 38 C.F.R. § 3.303(b), Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As all three elements are met for the tinnitus disability claim, the appeal must be granted as to entitlement to service connection for tinnitus.





ORDER

Service connection for tinnitus is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


